FILED
                              NOT FOR PUBLICATION                            SEP 18 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



PATRICK LEVILAIN,                                 No. 10-73115

               Petitioner,                        Agency No. A014-520-652

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Patrick Levilain, a native and citizen of Canada, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to remand

and dismissing his appeal from an immigration judge’s removal order. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to remand, Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005),

and review de novo questions of law, Mohammed v. Gonzales, 400 F.3d 785, 791-

92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion by denying Levilain’s motion to reopen

based on ineffective assistance of counsel for failure to establish prejudice where

Levilain’s aggravated felony conviction renders him statutorily ineligible for

cancellation of removal. See 8 U.S.C. § 1229b(a)(3); Mohammed, 400 F.3d at 793-

94 (to prevail on an ineffective assistance of counsel claim, petitioner must show

that counsel’s actions may have affected the outcome of the proceedings).

      Levilain’s claim to derivative United States citizenship fails because the

record evidence belies any such claim.

      PETITION FOR REVIEW DENIED.




                                          2                                      10-73115